 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAMES BOWELL,                                     No. 2:17-cv-0981 KJM KJN P
12                       Plaintiff,
13           v.                                         ORDER
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS, et al.,
15
                         Defendants.
16

17

18          Plaintiff is a state prisoner, proceeding pro se, in an action brought under 42 U.S.C.

19   § 1983. This action proceeds on plaintiff’s claims that defendants Lewis and Allison, both

20   employed in Sacramento, violated plaintiff’s constitutional rights based on forced TB skin tests.

21   (See ECF No. 17 at 2.) While plaintiff’s February 24, 2020 motion was pending, plaintiff filed a

22   second motion for court order on March 5, 2020. His latest motion is styled, “Imminent Danger

23   Exist [sic] Irreparable Harm.” (ECF No. 73.) Plaintiff again recounts various medical doctors’

24   alleged medical malpractice while plaintiff is incarcerated at RJ Donovan State Prison (“RJD”) in

25   San Diego, California, but now appears to claim that comprehensive deprivation of medical care

26   may demonstrate deliberate indifference. It is unclear what relief plaintiff seeks.

27          Nevertheless, as the court previously explained, the medical doctors named in his instant

28   filing are not named as defendants herein, and the medical treatment and alleged omissions took
                                                       1
 1   place while plaintiff was housed at RJD in San Diego, and are wholly unrelated to the instant

 2   claims.1 Because plaintiff is housed at RJD, plaintiff must pursue his remedies in the appropriate

 3   court in San Diego. (See also ECF No. 72.)

 4            For the above reasons, as well as the court’s reasons set forth in its prior order (ECF No.

 5   72), plaintiff’s motion is denied without prejudice to plaintiff raising such claims in the proper

 6   forum. Plaintiff is advised to refrain from filing allegations concerning medical care at RJD in

 7   this action because this court has no jurisdiction over such claims. (Id.) At the present time, no

 8   further filing by plaintiff is due until the court rules on defendants’ motion, which plaintiff has

 9   already opposed.

10            Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion (ECF No. 73) is denied

11   without prejudice.

12   Dated: March 10, 2020

13

14

15

16   /bowe0981.den2

17

18

19

20
21

22   1
       A plaintiff may properly assert multiple claims against a single defendant. Fed. Rule Civ. P.
23   18. Also, a plaintiff may join multiple defendants in one action where “any right to relief is
     asserted against them jointly, severally, or in the alternative with respect to or arising out of the
24   same transaction, occurrence, or series of transactions and occurrences” and “any question of law
     or fact common to all defendants will arise in the action.” Fed. R. Civ. P. 20(a)(2). Unrelated
25   claims against different defendants must be pursued in separate lawsuits. See George v. Smith,
26   507 F.3d 605, 607 (7th Cir. 2007). This rule is intended “not only to prevent the sort of morass [a
     multiple claim, multiple defendant] suit produce[s], but also to ensure that prisoners pay the
27   required filing fees -- for the Prison Litigation Reform Act limits to 3 the number of frivolous
     suits or appeals that any prisoner may file without prepayment of the required fees. 28 U.S.C.
28   § 1915(g).” George, 507 F.3d at 607.
                                                         2
